       Case 2:20-cr-00077-WBS Document 83 Filed 12/29/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   MIA CRAGER, SBN 300172
     CHRISTINA SINHA, SBN 278893
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700

 6   Attorneys for Defendant
     TIMOTHY MACKEY
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10
        UNITED STATES OF AMERICA,                 )   Case No. 2:20-CR-77-WBS
11                                                )
                       Plaintiff,                 )   STIPULATION AND ORDER TO AMEND
12                                                )   CONDITIONS OF RELEASE TO ADD
13                          v.                    )   THIRD PARTY CUSTODIANS
                                                  )
14             TIMOTHY MACKEY,                    )   Judge: Hon. Carolyn K. Delaney
                                                  )
15                    Defendant.                  )
                                                  )
16
17           IT IS HEREBY STIPULATED and agreed by and between United States Attorney

18   McGregor W. Scott, through Assistant United States Attorney Mira Chernick, counsel for

19   Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Christina

20   Sinha, counsel for Mr. Mackey, that the below-named individuals may be added as third party

21   custodians.

22           Introduction

23           The third Special Condition of Release requires Mr. Mackey to have a third party

24   custodian present with him at all times. ECF No. 52 at 1. Mr. Mackey’s mother, Ms. Blick, and

25   his friend, Mr. Jones, are currently serving as his third party custodians.

26           Ms. Blick’s husband lives on the east coast, and requires back surgery; he is waiting for

27   his surgeon to schedule the procedure. The surgery is expected to have a quick recovery time;

28

      Stipulation and [Proposed] Order to              -1-                         United States v. Mackey,
      Amend Conditions of Release                                                        2:20-CR-77-WBS
       Case 2:20-cr-00077-WBS Document 83 Filed 12/29/20 Page 2 of 3


 1   however, while he awaits the procedure, he is having difficulty getting around. Ms. Blick wishes

 2   to travel to the east coast to assist him until the surgery and through the short recovery.

 3           The defense has proffered two additional third party custodians – Ms. Margaret
 4   Lallement and Mr. Daniel Beene - who will be able to help fill in for Ms. Blick while she is
 5   away. Pretrial Services has vetted both individuals and has deemed them appropriate third party
 6   custodians.
 7           Stipulation
 8           With the agreement of Pretrial Services, the parties hereby stipulate that Special
 9   Condition 3 may be modified as follows, with all other conditions of release remaining
10   unchanged:
11                   You must reside at a location approved by Pretrial Services.
                     Elizabeth Blick, Noah Jones, Margaret Lallement, and Daniel Beene
12                   are your third party custodians; at least one of the third party
13                   custodians must be present in the residence at all times. You must
                     not move or absent yourself from your residence except for the
14                   circumstances described in Condition #13 or with the prior approval
                     of the Court; and, one of your third party custodians must collect
15                   and screen all mail and/or packages delivered to your residence for
                     potential contraband;
16
17
18                                                  Respectfully submitted,

19                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
20
     Date: December 28, 2020                        /s/ Christina Sinha
21                                                  CHRISTINA SINHA
                                                    Assistant Federal Defender
22                                                  Attorneys for Defendant
                                                    TIMOTHY MACKEY
23
24
     Date: December 28, 2020                        MCGREGOR W. SCOTT
25                                                  United States Attorney
26
                                                    /s/ Mira Chernick
27                                                  MIRA CHERNICK
                                                    Assistant United States Attorney
28                                                  Attorney for Plaintiff

      Stipulation and [Proposed] Order to             -2-                            United States v. Mackey,
      Amend Conditions of Release                                                          2:20-CR-77-WBS
       Case 2:20-cr-00077-WBS Document 83 Filed 12/29/20 Page 3 of 3


 1                                                ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6   Dated: December 29, 2020
 7                                                      _____________________________________
                                                        CAROLYN K. DELANEY
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to              -3-                            United States v. Mackey,
      Amend Conditions of Release                                                           2:20-CR-77-WBS
